Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 26, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  158923                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 158923
                                                                   COA: 345497
                                                                   Wayne CC: 17-007667-FC
  CARL ROMELL PERRY,
           Defendant-Appellant.

  _________________________________________/

         By order of April 2, 2019, the application for leave to appeal the November 15,
  2018 order of the Court of Appeals was held in abeyance pending the decision in People
  v Willis (Docket No. 157465). On order of the Court, leave to appeal having been denied
  on July 3, 2019, 504 Mich 905 (2019), the application is again considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 26, 2019
           t1118
                                                                              Clerk